                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

ANDREW CONKOVICH                                    CIVIL ACTION NO. 16-cv-1401

VERSUS                                              CHIEF JUDGE HICKS

BIOMEDICAL RESEARCH FOUNDATION                      MAGISTRATE JUDGE HORNSBY
OF NORTHWEST LOUISI, ET AL


                               MEMORANDUM ORDER

        Certain claims in this matter were settled, but the claims of relator for retaliation

and attorney’s fees against the BRF defendants were reserved. The complaint was unsealed

and directed to be served upon the defendants by relator. Doc. 28. Summonses were issued

on September 24, 2019. Federal Rule of Civil Procedure 4(m) ordinarily requires that

service be completed within 90 days after the filing of the complaint. It has been more

than 90 days since summonses were issued, but there is no evidence of service in the record.

        The court exercises its discretion to extend the deadline for effecting service until

February 3, 2020. The remaining claims will be subject to dismissal for failure to

prosecute unless, by February 3, 2020, (1) Plaintiff files evidence of valid service or (2)

the defendants file an answer or answers.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 16th day of January,

2020.
